Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a process as called for in claim 1 for dehydrogenating a feed stream to produce one or more olefin products in a system including a fluidized catalytic dehydrogenation reactor system having a reactor portion and a catalyst processing portion. During the process, after separated from the effluent from the reaction, the catalyst is passed to combustor of the catalyst processing portion and heated by combusted by a supplemental fuel stream comprising one more hydrocarbons with a weight ratio of the catalyst to the one or more hydrocarbons in the combustor is at least 300:1. The closest of record - Pierce et al (8,653,317) - discloses a process of fluid catalytic dehydrogenation of making olefins in a reaction system including a reaction portion and a catalyst processing portion having steps similar as to the claimed process. Pierce discloses the spent catalyst is combusted with a supplemental fuel comprising hydrocarbons in the catalyst processing portion. However, Pierce is totally silent as the weight ratio of the catalyst to the hydrocarbons of the supplemental fuel. Even more, Pierce does not disclose or teach that the weight ratio of the catalyst and one or more hydrocarbons would serve to improve the conversion rate of the feed as shown examples, namely example 2.    


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772